t c no united_states tax_court frank and barbara biehl petitioners v commissioner of internal revenue respondent docket no filed date ps are h and w 4h a shareholder and former employee of d corp filed suit with w alsoa shareholder of d against d and its other shareholders for wrongful termination of h’s employment and for dissolution of d following a jury verdict of dollar_figure million in favor of h on his wrongful termination claim ps and d negotiated a global_settlement under which d in paid a total of dollar_figure million to settle h’s wrongful termination claim dollar_figure to h and dollar_figure to ps’ attorney d settled ps’ dissolution claims by agreeing to buy back ps’ shares in d in an installment_sale with payments scheduled to begin in ps did not report or disclose on their joint income_tax return the dollar_figure payment to their attorney on the ground that d made the payment pursuant to a reimbursement or other expense allowance arrangement under sec_62 a and sec_1_62-2 income_tax regs r determined that the payment to ps’ attorney had to be included in ps’ gross_income and did not qualify as paid pursuant to an accountable_plan under sec_1_62-2 -- - income_tax regs r therefore determined that ps were required to treat the payment as an itemized_deduction rather than a deduction in computing adjusted_gross_income such an itemized_deduction is disallowed as a deduction under sec_56 a in computing income subject_to alternative_minimum_tax under sec_55 held amounts paid_by a former employer to a former employee in settlement of his wrongful termination claim fail to satisfy the first requirement for an accountable_plan the business connection requirement of sec_62 a as set forth in sec_1_62-2 income_tax regs the payment to ps’ attorneys is included in ps’ gross_income and is treated as an itemized_deduction david m kirsch for petitioners julie a fields for respondent opinion beghe judge this case is before the court fully stipulated under rule respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners may treat a certain attorney’s fee as paid under a reimbursement or other expense allowance arrangement as defined in sec_62 a and c so as to be excluded from gross_income or deducted in arriving at adjusted_gross_income under sec_62 respondent contends ‘a11 rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue unless otherwise specified that the fee must be included in gross_income and treated as a miscellaneous itemized_deduction from adjusted_gross_income subject_to the 2-percent floor under sec_67 and disallowed as a deduction under sec_56 in computing income subject_to the alternative_minimum_tax amt under sec_55 we hold for respondent that the fee must be treated as a miscellaneous itemized_deduction background petitioners frank and barbara biehl mr biehl and mrs biehl resided in san jose california when they filed the petition mr biehl was an employee officer shareholder and director of north coast medical inc ncmi a manufacturer and distributor of medical_supplies mrs biehl was also a shareholder of ncmi on date petitioners entered into a shareholders agreement with ncmi and its other shareholders the shareholders agreement provided among other things that for any suit brought for breach of the agreement the prevailing_party would be entitled to recover all costs and expenses of the suit including attorney’s fees the shareholders agreement was primarily concerned with the imposition of restrictions and requirements regarding ownership of the shares of ncmi providing for among other things q4e- restrictions on transfer including maintenance of s election rights of first refusal the effects of involuntary transfers legending shares the status of transferees and so on the agreement recites that the parties intend that all present and future individual shareholders other than mrs biehl and the spouse of another shareholder employee would be employees of the corporation but that nothing in the agreement is intended to create or imply any obligation of ncmi to employ or continue to employ any shareholder in date petitioners filed an action in santa clara county california superior court against ncmi and its other shareholders petitioners were represented by the law firm of olimpia whelan lively petitioners’ original fee agreement dated date required petitioners to pay olimpia whelan lively an hourly fee for its services the second fee agreement dated date changed the original hourly fee agreement to a contingency fee agreement under the terms of the contingency fee agreement petitioners agreed to pay olimpia whelan lively one-third of all sums recovered petitioners’ action against ncmi included a claim for wrongful termination of mr biehl’s employment as vice president and general manager of ncmi and a claim for dissolution of ncmi that would have entitled petitioners to be paid for their shares - of ncmi petitioners’ claims were bifurcated and mr biehl’s wrongful termination claim was tried in date the jury returned a dollar_figure million verdict in favor of mr biehl following the verdict on the wrongful termination claim and without resolution by suit of petitioners’ claims for dissolution of ncmi petitioners and ncmi entered into negotiations looking toward a global_settlement on date ncmi made two payments dollar_figure directly to mr biehl and dollar_figure directly to olimpia whelan lively during date petitioners ncmi and the other defendants signed and delivered a confidential settlement agreement and release of claims settlement agreement which set forth the terms of the settlement the settlement agreement stated that the foregoing payments were made in settlement of mr biehl’s employment-- related claims and in payment of attorney’s fees related to the employment claims respectively the settlement agreement does not refer to ncmi’s payment of the attorney’s fee as a reimbursement to mr biehl the settlement agreement resolved petitioners’ dissolution claim by incorporating a stipulation for entry of judgment the stipulation provided that the defendants would purchase petitioners’ stock in ncmi for dollar_figure million in an installment_sale in final settlement of the corporate dissolution claim monthly payments on the installment_sale were to begin on january -- - and continue for months until date the defendants were required to pay petitioners dollar_figure each month which included interest at the rate of percent per year calculated from date if the defendants failed to comply with the stipulation judgment would be entered in favor of petitioners for the unpaid balance of the purchase_price with interest and petitioners’ reasonable attorney’s fees ncmi issued a form_1099 to mr biehl showing dollar_figure million paid to him in on date petitioners filed a motion in santa clara county superior court to enforce the settlement agreement petitioners alleged that ncmi violated the settlement agreement by issuing one form_1099 to mr biehl for dollar_figure million rather than two forms one to mr biehl for dollar_figure and one to olimpia whelan lively for dollar_figure petitioners’ motion to enforce the settlement agreement states that the income_tax consequences of the settlement were a major concern to mr biehl in the settlement negotiations and that he had been satisfied with the settlement agreement because it required ncmi to pay the attorney’s fee directly to olimpia whelan lively mr biehl’s stated concern was that if ncmi issued a single form_1099 he would have to include dollar_figure million as his income from the settlement versus dollar_figure had ncmi issued two forms according to the motion the tax - treatment to ncmi would be the same whether it issued one form_1099 or two forms in either case ncmi would have a deductible expense of dollar_figure million the superior court granted the motion but the record does not indicate whether one or two forms were actually filed with respondent on their form_1040 u s individual_income_tax_return for petitioners included in gross_income the dollar_figure ncmi directly paid to mr biehl but did not report or disclose the dollar_figure payment to olimpia whelan lively respondent determined in the statutory notice that petitioners should have also included in gross_income and adjusted_gross_income the dollar_figure that ncmi paid directly to their attorneys respondent’s explanation of adjustments in the statutory_notice_of_deficiency goes on to state alternatively if it is determined this income constitutes reimbursement such reimbursement was made under a nonaccountable_plan and is includible in gross_income respondent determined that in either case petitioners would be entitled to a dollar_figure miscellaneous itemized_deduction from adjusted_gross_income accordingly respondent determined the deficiency in issue of dollar_figure primarily attributable to the amt liability under sec_55 resulting from disallowance of the itemized_deduction under sec_56 a in computing alternative_minimum_taxable_income discussion this is yet another case in which a taxpayer who successfully prosecuted a wrongful termination claim against his former employer obtaining a taxable recovery has attempted to avoid treating as an itemized_deduction from adjusted_gross_income the attorney’s fee paid to his attorney under their contingent_fee agreement it is clear under the jurisprudence of the tax_court and the court_of_appeals for the ninth circuit to which this case would be appealable that such a fee is not excluded from gross_income under the common_law of taxation ’ petitioners have therefore chosen another tack on which there is no authority on point in the ninth circuit that the fee was see 114_tc_399 affd 259_f3d_881 7th cir banaitis v commissioner tcmemo_2002_5 freeman v commissioner tcmemo_2001_254 banks v commissioner tcmemo_2001_48 compare 220_f3d_353 5th cir revg in part affg in part and remanding tcmemo_1998_362 210_f3d_1346 11th cir affg tcmemo_1998_248 202_f3d_854 6th cir 263_f2d_119 5th cir revg in part 28_tc_947 with 268_f3d_756 9th cir affg tcmemo_1998_364 219_f3d_941 9th cir affg tcmemo_1998_395 213_f3d_1187 9th cir affg tcmemo_1998_291 brewer v commissioner tcmemo_1997_542 affd without published opinion 172_f3d_875 9th cir martinez v commissioner tcmemo_1997_126 affd without published opinion 166_f3d_343 9th cir fredrickson v commissioner tcmemo_1997_ affd without published opinion 166_f3d_342 9th cir --- - paid_by ncmi to petitioners’ attorney under a reimbursement or other expense allowance arrangement under sec_62 a a and c if petitioners’ argument should succeed petitioners’ return treatment in which they did not include in gross_income or even disclose ncmi’s dollar_figure payment to olimpia whelan lively would be vindicated petitioners would not even be required to include the payment in gross_income and claim a deduction in arriving at adjusted_gross_income under sec_62 a a --the payment would be excluded from mr biehl’s gross_income as having been paid pursuant to an accountable_plan as defined in sec_1_62-2 income_tax regs for the reasons discussed below we hold that mr biehl’s attorney’s fee was not paid under an employee reimbursement or other expense allowance arrangement under sec_62 a and c the statutory language the regulations implementing these provisions legislative_history explaining them and caselaw show that attorney’s fees of former employees in wrongful termination cases against their former employers do not qualify as having been paid under such an arrangement the attorney’s fee does not see brenner v commissioner tcmemo_2001_127 taxpayer failed to substantiate his expenses to his former employer as required by sec_1_62-2 income_tax regs alexander v commissioner tcmemo_1995_51 taxpayer did not prove that payment was made under a reimbursement arrangement with his former employer affd 72_f3d_938 1st cir -- - satisfy the business connection reguirement of sec_62 a and its code predecessor as that requirement has been interpreted and continues to be applied statutory framework sec_62 is entitled adjusted_gross_income defined ’ the concept of adjusted_gross_income was introduced to the federal_income_tax by sec_22 of the code enacted by sec a of the individual income_tax act of ch 58_stat_235 as part of a package to increase revenues to finance the war effort the package included an increase in marginal rates which reached their highest historical level with the act also between and the personal_exemption was cut in half from dollar_figure to dollar_figure to extend the reach of the federal_income_tax to more taxpayers the act introduced the concept of adjusted_gross_income to implement the newly created standard_deduction which was designed to simplify the return- filing process for the majority of new taxpayers and ease the administrative burden of examining the resulting increased number of tax returns the standard_deduction simplified the process by providing individuals the option of deducting a fixed statutory estimate of their deductible nonbusiness expenses in lieu of itemizing each expense they incurred the concept of adjusted_gross_income was incorporated into the internal_revenue_code to provide before the deduction of nonbusiness expenses an income base to which the standard_deduction would be applied adjusted_gross_income is supposed to be a rough estimate of amounts that a taxpayer has to pay for his nonbusiness expenses when a taxpayer has determined how much income is available for his nonbusiness expenses he may decide whether to account for his deductible nonbusiness expenses by claiming the standard_deduction or by itemizing his expenses under sec_22 of the code and its successor in subsequent codes sec_62 business owners partners in firms and independent contractors could deduct all their business_expenses from gross_income in arriving at adjusted_gross_income without limitation and then either avail themselves of the standard_deduction or itemize their nonbusiness expenses under sec_22 and of the code as enacted by the continued sec_62 defines the adjusted_gross_income of an individual as gross_income minus deductions enumerated in the paragraphs that follow paragraphs entitled trade and business deductions ----without limitation and entitled certain trade and business deductions of employees emphasis added give effect to a longstanding disparity in treatment between business owners partners in firms and independent contractors and employees the former are favored under paragraph continued act employees irrespective of whether they itemized their deductions or claimed the standard_deduction were entitled to deduct in arriving at adjusted_gross_income only--under par -- expenses of travel meals_and_lodging paid_or_incurred by the taxpayer while away from home in connection with the performance by him of services as an employee and--under par -- other than expenses under a reimbursement or other expense-allowance arrangement with his employer see h rept 78th cong 2d sess c b in the area under consideration the deductibility of attorney’s fees incurred in prosecuting unlawful termination claims the disparity between sec_62 and a and the corresponding limitations on itemized expenses and liability for the amt of former employees are illustrated by 112_tc_325 and 114_tc_399 affd 259_f3d_881 7th cir in guill v commissioner supra pincite an independent_contractor former insurance agent’s attorney’s fee of dollar_figure incurred in prosecuting his civil_action against the insurance_company that fired him were held to be deductible from gross_income in arriving at adjusted_gross_income pursuant to sec_62 conversely in kenseth v commissioner supra pincite- the taxpayer’s attorney’s fee of dollar_figure in connection with a federal age discrimination claim against his former employer did not reduce his gross_income from the recovery and were instead found to be allowable only as an itemized_deduction from adjusted_gross_income the results from the differing treatments are striking the taxpayer in guill enjoyed the full tax_benefit continued by being allowed to deduct all expenses attributable to a trade_or_business carried on by them in computing their adjusted_gross_income these expenses are coextensive with all the trade_or_business_expenses they are entitled to deduct under sec_162 employees on the other hand are allowed by paragraph to deduct only a very restricted category of their trade_or_business_expenses in computing adjusted_gross_income in addition these expenses must be in connection with the employee’s rendering of services to the employer paragraph a of sec_62 entitled reimbursed expenses of employees provides that a taxpayer is allowed a deduction from gross_income in arriving at adjusted_gross_income for the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance continued of a dollar_figure deduction whereas the taxpayer in kenseth had his deduction of dollar_figure reduced by dollar_figure under sec_67 and phased out to the extent of dollar_figure under sec_68 and was subject_to an amt liability of dollar_figure as a result of the disallowance of the miscellaneous itemized_deduction for amt purposes under sec_56 b a sec_62 b and c eases the restrictions for two narrow classes of employees performing artists who meet the requirements of sec_62 and employees of a state ora political_subdivision are allowed to deduct all their otherwise allowable trade_or_business_expenses from gross_income in arriving at adjusted_gross_income - - arrangement with his employer sec_62 a this language incorporates and illustrates a general proposition that applies across the board to sec_62 and also highlights theadditional specific restrictions to which employees are ‘ sec_62 a and its statutory predecessors do not contain and have never contained a definition of the term arrangement however the regulations under sec_62 treat the terms arrangement and plan as synonymous sec_1 k income_tax regs provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and this section all payments made under the arrangement will be treated as made under a nonaccountable_plan dictionary definitions of the terms arrangement and plan are helpful although not dispositive in indicating that the terms encompass a continuing relationship rather than a one-shot payment of the type at issue in the case at hand the primary definition of arrangement in webster’s new universal unabridged dictionary 2d ed as the act of putting in proper order also the state of being put in order implies two or more elements the use of the term in bankruptcy arrangements has multiple elements encompassing multiple creditors of the debtor whose affairs are arranged and a variety of terms and provisions regarding the payment or provisions for payment of his debts similarly the dictionary definitions of plan id pincite as a scheme for making doing or arranging something a project a program a schedule encompass or imply multiple elements for accomplishing something over a period of time the law of federal preemption under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 18s in accord see 482_us_1 maine statute requiring employers to provide one- time severance payment to employees terminated in event of plant closing not preempted by erisa which was intended to afford employers uniform administrative procedures governed by federal regulations erisa concern arises only with respect to benefits whose provision requires ongoing administrative program to meet employer’s obligations thus congress intended to preempt state laws relating to plans rather than those simply relating to benefits subject as compared with business owners partners in firms and independent contractors the general proposition is that a deduction is allowed under sec_62 only if it is allowable under some other provision of the internal_revenue_code code sec_62 merely enumerates the deductions allowed an individual in computing adjusted_gross_income it does not create any new or additional deductions that are not already provided for by some other section of the code see sec_1_62-1t temporary income_tax regs fed reg date in the case of paragraphs and a of sec_62 the allowable deduction already provided under another section of the code is the general provision for the deductibility of trade_or_business_expenses found in sec_162 the specific restriction to which employees are subject under sec_62 a is that their deductions allowed in computing adjusted_gross_income are restricted to those expenses paid_or_incurred in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer this language sets before sec_62 allowed employees to deduct from gross_income in arriving at adjusted_gross_income travel_expenses while away from home transportation_expenses and expenses_incurred by outside salesmen engaged in soliciting business for the employer’s place of business sec_62 c and d i r c as a result of the enactment of the tax reform act continued -- - forth the business connection requirement discussed below and is in contrast to the loosely interpreted attributable to a trade_or_business language of sec_62 that applies to business owners partners in firms and independent contractors the scope of sec_62 a is further restricted by sec_62 as enacted by the family support act of publaw_100_485 102_stat_2426 effective for tax years beginning after date under sec_62 and an employee_business_expense will be treated as covered by a reimbursement or other expense allowance arrangement only if the employee is required to substantiate the expenses covered by the arrangement to the person providing the reimbursement and to repay the person providing the reimbursement amounts received in excess of the substantiated expenses covered under the arrangement to satisfy sec_62 the arrangement must be provided under an accountable_plan as set forth in the regulations issued to implement sec_62 continued of publaw_99_514 100_stat_2115 and the family support act of publaw_100_485 102_stat_2426 these employee_expenses must satisfy the requirements of sec_62 a and c of present law regarding reimbursement arrangements and accountable plans regulatory framework the first requirement for an accountable_plan is that the expense must be allowed as a deduction under sec_162 sec_1_62-2 income_tax regs see also sec_62 a lft an expense satisfies this threshold requirement it must be scrutinized under the regulations implementing sec_62 to determine whether it was paid under a plan that qualifies as a reimbursement or other expense allowance arrangement sec_1_62-2 income_tax regs under sec_1_62-2 income_tax regs a deductible expense is paid under a qualifying reimbursement or other expense allowance arrangement if the arrangement meets the requirements of paragraph d which incorporates the business connection requirement of sec_62 a into the regulations implementing sec_62 and paragraphs e and f which implement the substantiation and return of excess requirements of sec_62 sec_1 c income_tax regs if the reimbursement or other expense allowance arrangement meets these requirements it gualifies as an accountable_plan sec_1_62-2 income_tax regs sec_1_62-2 income_tax regs simplifies employees’ reporting requirements by providing that amounts paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on form_w-2 wage and tax statement and are exempt from withholding and payment of employment_taxes sec_1_62-2 income_tax regs ’ on the other hand the regulations provide that amounts paid to an employee under a nonaccountable_plan one that does not meet all three requirements for an accountable_plan are reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 income_tax regs as a result the burden of this is consistent with prior_law beginning in under which employees were not required to report amounts received as reimbursements for travel transportation entertainment and similar purposes paid_or_incurred by him solely for the benefit of his employer sec_1_162-17 income_tax regs before employees were technically required to include in gross_income amounts received as reimbursement and claim a corresponding deduction in arriving at adjusted_gross_income resulting in awash see stanley kilcullen the federal_income_tax a guide to the law 3d ed 2d ed under the regulations the reimbursed amount was not treated as wages and therefore not subject_to any withholding see sec_31_3121_a_-1 employment_tax regs under current law amounts paid under accountable plans are excluded from gross_income as working_condition_fringe_benefits under sec_132 and d see sec_1_62-1t temporary income_tax regs fed reg date the regulations on working_condition_fringe_benefits under sec_132 track the requirements of the accountable_plan regulations under sec_62 providing that a cash payment made by an employer will not qualify as a working_condition_fringe benefit unless the employer requires the employee to use the payment for expenses in connection with a specific or pre-arranged activity or undertaking for which a deduction is allowable under sec_162 or sec_167 verify that the payment was used for such expenses and return to the employer any part of the payment not so used sec_1_132-5 v income_tax regs see also infra note -- - substantiating the deductibility of the expenses is placed on the employee id the attorney’s fees and costs incurred in a wrongful termination suit against a former employer do not meet the first requirement for an accountable_plan the business connection requirement of sec_62 a as incorporated in sec_1_62-2 income_tax regs because we hold that mr biehl’s attorney’s fee does not satisfy the business connection requirement we need not reach whether it satisfies the substantiation and return of excess requirements of paragraphs e and f of the accountable_plan regulations threshold requirement for accountable_plan deductible expense the threshold requirement for deducting any expense from gross_income in computing adjusted_gross_income under sec_62 is that the expense be allowed as a deduction under some tn 269_f3d_969 n 9th cir the court_of_appeals observed the district_court concluded that shotgun had failed to establish an adequate business connection for its reimbursement payments f_supp 2d pincite this conclusion lies at the core of the summary_judgment against shotgun and is the primary bone of contention on appeal the district_court also held that shotgun had not complied with the return of excess requirement f_supp 2d pincite we have no need to review that determination as the lack of an adequate business connection is sufficient to invalidate shotgun’s reimbursement plan - - other section of the code for an expense to qualify as being paid under an accountable_plan it must be allowed as a deduction under sec_162 sec_1_62-2 income_tax regs mr biehl’s attorney’s fee satisfies the threshold requirement of deductibility under sec_162 it is well settled that the costs of a former employee’s prosecution of a wrongful termination claim are deductible by him as a trade_or_business expense under sec_162 102_tc_465 vacated and remanded on another issue 84_f3d_433 5th cir alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 lst cir sec_162 a allows a deduction for ordinary and necessary expenses_incurred in the course of carrying_on_a_trade_or_business a taxpayer may engage in the trade_or_business of being an employee 91_tc_352 in mckay v commissioner supra pincite we concluded that a former employee’s attorney’s fees in a suit against his former employer were incurred in the course of carrying on the taxpayer’s trade_or_business as an employee our conclusion was based on the fact that the transaction subject_to the litigation arose in the context of the taxpayer’s trade_or_business id pincite n see also alexander v commissioner supra - - the attorney’s fee mr biehl incurred is deductible under sec_162 mr biehl was in the trade_or_business of being an employee of ncmi and the transaction that was the subject of the lawsuit ncmi’s termination of his employment arose in the context of mr biehl’s trade_or_business the attorney’s fee ncmi paid to mr biehl’s attorney satisfies the threshold requirement of sec_62 that the fee be deductible under sec_162 we therefore must scrutinize the attorney’s fee under the business connection requirement of sec_62 a a and the accountable_plan regulations business connection requirement a deductible expense satisfies the business connection requirement only if it was paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer ' sec_1_62-2 income_tax regs see also sec liwe note that in brenner v commissioner tcmemo_2001_ we stated that expenses that arose out of the taxpayer’s prior employment satisfied the business connection requirement that conclusory statement was obviously not intended to be a complete expression of the business connection requirement and the conditions for its satisfaction our statement was merely one of a series of assumptions by the court in order to decide whether the taxpayer properly substantiated his expenses to his former employer the statement was dictum because the court had previously stated in setting forth the basis on which it was deciding the case we shall deal first with the question of whether x the employer reimbursed the legal fees pursuant to and in accordance with article xiii since as we shall explain we cannot make that continued --- - a a mr biehl’s attorney’s fee fails to satisfy the business connection requirement an expense satisfies the business connection requirement only if it was incurred pursuant to a reimbursement arrangement by an employee performing services on behalf of the employer who is required to provide the reimbursement our conclusion is required by the express language of sec_62 and a the accountable_plan regulations the caselaw and the legislative_history of reimbursement arrangements sec_62 allows taxpayers to deduct from gross_income in arriving at adjusted_gross_income those deductions which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee an expense is attributable to a trade_or_business if the expense satisfies the origin_of_the_claim_test for the purposes of deductibility the difference in the ways in which paragraphs and a of sec_62 are interpreted is highlighted by 112_tc_325 an independent_contractor former insurance agent incurred legal costs of dollar_figure in prosecuting his civil_action for actual and punitive damage sec_11 continued finding we need not consider in any detail the remaining required findings -- - against the insurance_company that had fired him the taxpayer recovered dollar_figure in actual damages and dollar_figure in punitive_damages the commissioner conceded that the legal costs were a business_expense deductible on schedule c profit or loss from business in computing adjusted_gross_income to the extent attributable to the taxpayer’s recovery_of the actual damages however the commissioner determined that the punitive_damages were other income and that the remaining legal costs were a nonbusiness itemized_deduction under sec_212 for the production_of_income because they were attributable to the taxpayer’s recovery_of the punitive_damages we held for the taxpayer reasoning that the punitive_damages were ancillary to the actual damages under south carolina law and that the attorney’s fees attributable to the punitive_damages recovery were sufficiently related that is attributable to the taxpayer’s sole_proprietor insurance_business to be deductible by him under sec_162 as a matter of fact petitioner’s lawsuit against academy arose entirely from his insurance_business rach cause of action petitioner alleged in the lawsuit was spawned entirely from the fact that after academy fired him it failed to honor the terms of their working agreement by not paying him the commissions to which he was entitled under their agreement id pincite as a result we held that all the taxpayer’s legal costs were attributable to his trade_or_business and were deductible on - - schedule c as a business_expense in arriving at adjusted_gross_income see also mckay v commissioner supra pincite sec_62 a in contrast to sec_62 allows taxpayers to deduct from gross_income in computing adjusted_gross_income deductible expenses that are incurred by the taxpayer in connection with the performance by him of services as an employee the proper inquiry in deciding whether an expense has w5 a business connection is what the expenditure was in connection with and not simply whether the expenditure arose from or had its origins in the taxpayer’s trade_or_business at current count the phrase in connection with appears times in the code there is a body of caselaw following and relying on 416_us_500 that has interpreted the phrase broadly in snow the supreme court considered in connection with in the context of sec_174 which allows a taxpayer a deduction for ‘experimental expenditures which are paid in connection with his trade or business’ id pincite the court compared sec_174 to sec_162 which allows a deduction for expenses paid in carrying_on_a_trade_or_business the court found sec_162 a to be more narrowly written than the in connection language of sec_174 id pincite the court held that sec_174 allowed a deduction even though the taxpayer had not been engaged in a trade_or_business in the year in which the - deductions were claimed the court supported its holding by consulting the legislative_history of sec_174 and concluding that congress intended to level the playing field between old and oncoming businesses and the like id pincite in 905_f2d_1182 8th cir revg 91_tc_917 the court_of_appeals for the bighth circuit considered sec_461 which allows a deduction for points paid in connection with the purchase or improvement of the taxpayer’s principal_residence the issue in huntsman was whether a taxpayer who purchased a home with a short-term 3-year loan secured_by a mortgage and replaced the short-term_obligation with a permanent loan could deduct the points paid on the permanent loan the court_of_appeals relied on snow to give in connection with a broad construction that would allow the deduction specifically the court_of_appeals held that the short-term financing was an integrated step in securing the permanent loan to purchase the home adopting the reasoning of judge ruwe’s dissent in the tax_court huntsman v commissioner supra pincite the court_of_appeals emphasized that the taxpayers did not refinance their existing debt to lower their interest rate or achieve some goal not directly connected with home ownership id pincite in 103_tc_345 superseded by legislation and supplemented 107_tc_187 - - the court analyzed sec_162 which at the time prohibited deductions for amounts paid_by a corporation in connection with the redemption of its stock the issue before the court was whether the costs incurred in obtaining debt financing to complete a leveraged_buyout that was treated as a redemption were in connection with the corporation’s redemption of its stock and therefore nondeductible under sec_162 relying on snow and huntsman we interpreted in connection with broadly to mean associated with or related id pincite we confirmed our reading by consulting the legislative_history of sec_162 which expressly stated that in connection with was intended to be construed broadly id pincite in applying the broad interpretation we found that much of the evidence referred to the debt financing as necessary to the transaction id pincite in addition the taxpayer’s payment of financing costs its receipt of the debt capital and the redemption were events in a continuum that culminated in the redemption id pincite similarly to the court_of_appeals for the highth circuit in huntsman we found the financing costs were an integral part of a detailed plan id we concluded that the financing costs were both a cause and effect of the leveraged_buyout the redemption id the foregoing authorities obviously support a broad reading of in connection with but that is by no means a reading - - without limits the cases acknowledge as much by articulating the bounds of the phrase specifically fort howard corp v commissioner supra pincite and huntsman v commissioner supra pincite found a connection existed when the expenditure at issue was integrated or integral to that to which it is allegedly connected in the context of reimbursement arrangements the statute cases regulations and legislative_history compel the conclusion that legal fees incurred by former employees are not integrated with or integral to the performance of services as an employee of the employer and therefore fall outside the broad scope of in connection with the teaching of these authorities is that a reimbursed expense can be in_connection_with_the_performance_of_services as an employee only if it is incurred by an employee on behalf of the employer that is providing the reimbursement the business connection requirement of sec_62 a a was incorporated into the regulations implementing sec_62 by sec_1_62-2 income_tax regs under sec_1_62-2 income_tax regs a deductible expense has a business connection if it is incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer emphasis added the emphasized language clarifies that the expense must be incurred in the course of a current employer- employee relationship not merely spawned by or have its origin -- p7 - in the taxpayer’s former trade_or_business of being an employee of his former employer ’ it is a well-settled axiom that the touchstone of the employer-employee relationship is the employer’s dominion and control_over or right to control the services performed by the employee 503_us_318 823_f2d_337 9th cir that touchstone is missing when the expense is incurred after the relationship has ended if the former employee is no longer under the dominion and control of the former employer the expense cannot be properly characterized as having been paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer in such a case as in the case at hand the expense has a connection to the employee’s performance of services only in the attenuated or remote sense that the expense can be considered to relate back to or to have arisen from the employment relationship '2property or services provided to an employee of the employer are excluded from gross_income as a working_condition_fringe benefit under sec_132 to the extent that if the employee paid for such property or services the payment would be allowed as a deduction under sec_162 see sec_132 the regulations under sec_132 explicitly give employee the meaning we find implicit in sec_62 a an employee for purposes of sec_132 concerning working_condition_fringe_benefits is any individual who is currently employed by the employer sec_1_132-1 income_tax regs - - the caselaw involving reimbursement arrangements in continuing employment relationships is consistent with this interpretation in 269_f3d_969 9th cir the court_of_appeals for the ninth circuit characterized reimbursable expenses under an accountable_plan as those that have a ‘business connection ’ that is only permitted expenses that employees actually incur or are ‘reasonably expected to incur’ in connection with their employment duties quoting sec_1_62-2 income_tax regs the quoted language presupposes the existence of an employer- employee relationship when the expense is incurred and indicates that the expense must be in connection with the performance of the regular services for which the employee is employed the jurisprudence of this court is in accord with the view expressed by the court_of_appeals for the ninth circuit in 40_tc_443 we held that only amounts received from an employer which are actually expended for the employer’s business or for business purposes designated by the employer may be deducted from the gross_income of the employee under a reimbursement arrangement under sec_62 to make this showing we required the taxpayer to come forward with proof that he incurred expenses on behalf of his employer id see also price v commissioner tcmemo_1971_ describing expenses qualifying for sec_62 a as - those incurred on behalf of the employer under a reimbursement arrangement with that employer lickert v commissioner tcmemo_1964_47 inquiring into whether the expenditures were incurred on behalf of the employer’s business the conclusion that the expense must be incurred in connection with the duties performed by an employee of the employer is also confirmed by the legislative_history of reimbursement arrangements the predecessor of sec_62 a was sec_22 of the code as amended by the individual income_tax act of ch 58_stat_235 in the house report congress described as an example of the kinds of expenses a taxpayer could deduct from gross_income under sec_22 those incurred for his employer h rept 78th cong 2d sess c b emphasis added similarly in describing a technical amendment to sec_62 a a by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 the senate report described the qualifying expenses under a reimbursement arrangement as those incurred on behalf of the employer s rept pincite emphasis added finally the conference_report accompanying enactment of sec_62 describes a true reimbursement as one in which the employee is reimbursed for business expenditures incurred on -- - the employer’s behalf and for the employer’s benefit h conf rept pincite emphasis added i n effect the employee was acting as an agent of the employer in paying for the item id pincite emphasis added the attorney’s fee paid_by ncmi to mr biehl’s attorney does not fit within this rubric the attorney’s fee is not a business_expense that ncmi incurred through the use and employment of an employee acting on its behalf there is no evidence as there cannot be that ncmi instructed mr biehl to incur the contingent attorney’s fee on ncmi’s behalf in order to further ncmi’s business of manufacturing and distributing medical_supplies when mr biehl incurred the obligation to pay the attorney’s fee he had long before ceased being an employee of ncmi he cannot be said to have been performing services as an employee of ncmi when he signed the fee agreement with olimpia whelan lively or when olimpia whelan lively rendered legal services to mr biehl pursuant to the agreement mr biehl did not incur the attorney’s fee in connection with the performance by him of services as an employee of ncmi we acknowledge that in a remote or an attenuated sense the attorney’s fee arose out of mr biehl’s performance of services because it was his prior employment and performance of services as an employee and the termination of the employment relationship that gave rise to the lawsuit however this is not an issue --- - that 1s governed by the origin_of_the_claim_test the test that concerns the general deductibility of expenses under sec_162 or sec_212 see 372_us_39 test v commissioner tcmemo_2000_362 mckeague v united_states cl_ct deductibility under sec_162 as we have already discussed is the threshold requirement for an accountable_plan specifically and for sec_62 generally the attorney’s fee paid_by ncmi to mr biehl’s attorney was clearly attributable to mr biehl’s trade_or_business of being an employee and is deductible under sec_162 see 102_tc_465 alexander v commissioner tcmemo_1995_51 the fact that the attorney’s fee somehow may have been spawned by the performance of prior services is much too tenuous a connection the attorney’s fee incurred in the prosecution by a former employee of a wrongful termination claim is simply too far removed from the performance of an employee’s regular duties to have been incurred in connection with the performance by him of services as an employee of the employer despite the lack of an employer-employee relationship between mr biehl and ncmi when the attorney’s fee was incurred and paid petitioners insist that the settlement agreement and the shareholders agreement establish an arrangement pursuant to which ncmi reimbursed mr biehl’s attorney’s fee petitioners - - argue as the taxpayer argued in brenner v commissioner tcmemo_2001_127 regarding the indemnification provision in the former corporate employer’s bylaws that the ncmi shareholders agreement with its provision for payment of attorney’s fees and costs to the prevailing_party in any suit to enforce the agreement was a reimbursement arrangement that was implemented by the settlement agreement this argument is misplaced the shareholders agreement made no provision for recovery_of attorney’s fees and costs for a claim for wrongful termination of employment even any such claim by a shareholder the shareholders agreement expressly negates any implication or inference that it created any right to employment or continued employment of any shareholder the shareholders agreement thereby forecloses any argument that it could somehow be construed as an arrangement to reimburse a shareholder’s attorney’s fees incurred in prosecuting a claim for wrongful termination of employment against ncmi nor can the settlement agreement standing alone create a reimbursement arrangement that satisfies the business connection requirement or any regquirement for that matter of the accountable_plan regulations the settlement agreement was entered into long after mr biehl had performed any services as an employee of ncmi the attorney’s fee is referred to in the settlement agreement only insofar as it directs ncmi to make - - payment directly to olimpia whelan lively the settlement agreement does not refer to the attorney’s fee as being incurred in connection with mr biehl’s duties as an employee or as having been incurred for ncmi or on behalf of ncmi or incurred by mr biehl as an agent of ncmi nor does it make any reference to a reimbursement arrangement it is clear that the terms of the settlement and events subsegquent thereto providing for ncmi’s direct payment to mr biehl’s attorney of his attorney’s fee in prosecuting his termination claim served mr biehl’s tax purposes not any designated business_purpose of ncmi as mr biehl admitted in his motion and supporting affidavit in the california superior court to enforce the settlement agreement the form and method of making the settlement payment or payments was a matter to which ncmi was completely indifferent the exhibits made part of the stipulation of facts on which this case has been submitted for decision include not only the settlement agreement pursuant to which ncmi paid dollar_figure to mr biehl and dollar_figure to the account of his attorney olimpia whelan lively but also petitioners’ motion papers subsegquently filed with the california superior court in the termination lawsuit to enforce the terms of the settlement the gravamen of petitioners’ motion was that ncmi had violated the terms of the settlement by issuing a single form_1099 to mr biehl the motion asserts feb will be greatly prejudiced by receiving the single form_1099 had ncm issued two separate form 1099's feb and his tax advisors believe the irs would treat only dollar_figure as feb’s earned_income no amt results if feb is reguired to report only dollar_figure as provided in the settlement by specifically separating the payments there was no other reason to provide for separate payments to feb and olimpia whelan and lively while this issue has obvious importance and potential tax consequences to feb to ncm it is a distinction without a difference whether ncm issues two form 1099's or a single form_1099 to feb should not matter to ncm either way ncmi has an expense of dollar_figure and the result to the payor is the same thus whether ncm issues one or two form 1009's is simply an administrative task from the foregoing admissions it can fairly be inferred that the separate payment to mr biehl’s attorney was negotiated on his behalf in a futile effort to minimize his federal_income_tax liability not to serve any business_purpose of ncmi that could be fulfilled by any current performance of services by mr biehl on behalf of ncmi there are intimations in the settlement documents and petitioners’ briefs that the global_settlement reached by ncmi and petitioners served the business purposes of ncmi by avoiding its bankruptcy and trial of petitioners’ other claims thereby enabling ncmi to continue as a viable business_entity petitioners also intimate that the separate payment arrangement was of critical importance and that the parties could not have achieved the settlement without the separate payment arrangement -- - the foregoing purposes of ncmi are within the scope of the objectives that any defendant in a lawsuit expects to achieve by a settlement however those purposes are too far removed from the universe of purposes of employers and employees that congress intended to serve by enacting sec_62 a and c and their statutory predecessors as implemented by the regulations currently in effect the purposes served by the statutory and regulatory requirements for reimbursement arrangements have to do with the operation and administration of the employment relationship between employers and employees when an employee accounts to an employer the employer’s agreement to reimburse the employee confirms that the expense was incurred on the employer’s behalf and that the employee was performing the duties required by the employer in incurring the liability and in paying for the item the reimbursement arrangements contemplated by sec_62 a and the accountable_plan regulations are far removed from the case at hand and all other_payments by reimbursement or otherwise of the attorney’s fees incurred by former employees in prosecuting wrongful termination claims against their former employers conclusion we acknowledge as have courts in prior cases that the result we reach today ‘smacks of injustice’ because petitioners - - are in effect denied the benefit of a deduction for mr biehl’s attorney’s fee 114_tc_399 quoting alexander v commissioner f 3d pincite affd 259_f3d_881 7th cir however the injustice is the direct result of the plain meaning and original intent of sec_62 with its built-in disparity in treatment of schedule c expenses and employee_expenses and the mechanical operation of the itemized_deduction provisions of sec_67 and sec_68 and the amt provisions petitioners’ efforts to circumvent the business connection requirement built into sec_62 a and to avoid the restrictions on the deductibility of itemized_deductions must fail we conclude in this case as we have in prior cases that it is the job of congress if it should decide in its wisdom to do so to cure the injustice kenseth v commissioner supra pincite we sustain respondent’s determination decision will be entered for respondent
